COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-419-CV

IN RE WILLIAM COBB                                                      RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

emergency motion to stay enforcement of temporary injunction and is of the

opinion that relief should be denied. 2 Accordingly, relator’s petition for writ of

mandamus and emergency motion to stay are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                    PER CURIAM

PANEL: LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT, J.

DELIVERED: November 25, 2009


   1
        See Tex. R. App. P. 47.4.
   2
     See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (Vernon 2008);
Tex. R. App. P. 28, 29; In re Gorman, 1 S.W.3d 894, 895 (Tex. App.—Fort
Worth 1999, orig. proceeding).